FERNANDEZ, J.
Efren Yero appeals the denial of his motion for post-conviction relief, arguing that his sentence of 155 years in prison, with parole, for his commission of a crime at the age of sixteen was the equivalent of a life sentence which must be vacated and entitled him to be resentenced pursuant to sections 775.082, 921.1401, and 921.1402, Florida Statutes. We agree. See Graham v. Florida, 560 U.S. 48, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), Henry v. State, 175 So.3d 675 (Fla. 2015), and Miller v. State, 208 So.3d 834 (Fla. 3d DCA 2017); Carter v. State, No. 3d16-1090, 215 So.3d 125, 2017 WL 1018513 (Fla. 3d DCA March 15, 2017).
Reversed and remanded with directions.